DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 26 July 2022. Claims 1 - 3, 5 - 9, 11 - 13 and 16 - 24 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on26 July 2022 has been entered.
 
Claim Objections
Claim 20 is objected to because of the following informalities: Lines 1 - 2 of claim 20 recite, in part, “wherein the first tracking frequency is equal to the present frequency multiplying by the tracking frequency” which appears to contain a grammatical error. The Examiner suggests amending the claim to --wherein the first tracking frequency is equal to the present frequency multiplied by the tracking frequency-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Lines 1 - 2 of claim 21 recite, in part, “wherein the first tracking frequency is equal to the present frequency multiplying by the tracking frequency” which appears to contain a grammatical error. The Examiner suggests amending the claim to --wherein the first tracking frequency is equal to the present frequency multiplied by the tracking frequency-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Lines 1 - 2 of claim 23 recite, in part, “wherein the first tracking frequency is equal to the present frequency multiplying by the tracking frequency” which appears to contain a grammatical error. The Examiner suggests amending the claim to --wherein the first tracking frequency is equal to the present frequency multiplied by the tracking frequency-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 - 9, 11, 12, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the amendment received 26 July 2022 claim 7 has been amended to newly recite “wherein the preset triggering condition comprises a time interval between a time of acquiring the ith frame of image and a time of performing a previous target detection exceeds a first preset time, and a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold”, (emphasis added) see lines 31 - 34 of claim 7. The Examiner cannot find support for the newly added limitation in the original disclosure. The Examiner asserts that, at best, the original disclosure describes that the preset triggering condition comprises only one of the claimed preset trigger conditions, i.e. “a time interval… exceeds a first preset time” or alternatively “a total pixel displacement… is less than a preset displacement threshold”, see at least paragraph 0065 of the instant application’s corresponding patent application publication which recites, in part, “the triggering condition may include a time interval… exceeds a first preset time… Alternatively, the triggering condition may include that the displacement between… is less than a preset displacement threshold”. As such, the Examiner asserts that “wherein the preset triggering condition comprises a time interval between a time of acquiring the ith frame of image and a time of performing a previous target detection exceeds a first preset time, and a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold”, (emphasis added) is not supported by the original disclosure. Therefore, claim 7 is rejected as new matter.
Claims 8, 9, 11, 12, 22 and 23 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected base claim but would be withdrawn from the rejection if their base claim overcomes the rejection. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 21 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which total pixel displacement “the total pixel displacement” recited on line 2, along with subsequent recitations of “the total pixel displacement”, are referencing. Are they referring to the “total pixel displacement” recited on line 33 of claim 7 or the “total pixel displacement” recited on line 3 of claim 11? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the recitations of “the total pixel displacement” in claim 12 as referencing the “total pixel displacement” recited on line 3 of claim 11. 
Claim 21 recites the limitation "the first tracking frequency" in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the present frequency" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the tracking frequency coefficient" in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which total pixel displacement “the total pixel displacement” recited on line 3 is referencing. Is it referring to the “total pixel displacement” recited on line 33 of claim 7 or the “total pixel displacement” recited on line 3 of claim 11? Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the recitation of “the total pixel displacement” in claim 22 as referencing the “total pixel displacement” recited on line 3 of claim 11.
Claim 23 recites the limitation "the first tracking frequency" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the present frequency" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the tracking frequency coefficient" in line 2. There is insufficient antecedent basis for this limitation in the claim

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
On page 12 of the remarks the Applicant’s Representative argues that the instant claims are patentable over the cited references, in particular Rider et al., at least because, consistent with the teachings of Rider et al. and as is well known in the art, a detection algorithm and a tracking algorithm are two different algorithms and the Examiner asserted in the previous Office Action that “the object detection algorithm of Rider corresponds to the claimed first object comprising a tracking algorithm”. The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Furthermore, the Examiner asserts that the broadest reasonable interpretation of “wherein the first object comprises a tracking algorithm” (emphasis added) includes interpretations wherein additional algorithms, such as an object detection algorithm, may be included in addition to a tracking algorithm at least because of its use of the open-ended transitional phrase “comprising” which does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. Moreover, the Examiner asserts that Rider et al. disclose “wherein the first object comprises a tracking algorithm”, see at least the abstract, figure 1, page 3 paragraphs 0017 - 0019, page 13 paragraph 0058 and page 14 paragraphs 0063 - 0068 of Rider et al. wherein they disclose that the “object recognition circuitry is configured to use at least one object tracking operation to track the object between successive object detection operations.” Therefore, the Examiner asserts that Rider et al. disclose “wherein the first object comprises a tracking algorithm”. 
On pages 12 - 14 of the remarks the Applicant’s Representative argues that Rider et al. fail to disclose or suggest “wherein the optimized tracking algorithm is configured to perform, based on the position of the target in the ith frame of image, the target tracking on n frames of images from m frames of images subsequent to the ith frame of image without performing the target tracking and the target detection on the remaining (m-n) frames of images from the m frames of images, wherein m and n are both positive integers, and n is less than m”. The Applicant’s Representative argues that Rider et al. disclose that “once the detection and tracking is determined be performed, the detection operation or the tracking operation must be performed in one frame” and thus Rider et al. fail to disclose or suggest that “there are some frames in which none of the detection operation and tracking operation is perform[ed].” The Examiner respectfully disagrees. Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “there are some frames in which none of the detection operation and tracking operation is perform[ed]”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner asserts that Rider et al. disclose, at least, the broadest reasonable interpretation of the aforementioned disputed claim limitation, see at least the abstract, figures 3A, 3B, 5 and 6, page 5 paragraphs 0024 - 0026, page 6 paragraph 0030 - page 7 paragraph 0032, page 8 paragraphs 0035 - 0036 and 0038, page 9 paragraph 0040, page 10 paragraph 0047 - page 11 paragraph 0049, page 12 paragraphs 0054 - 0057 and page 14 paragraphs 0063 - 0068 of Rider et al. wherein they disclose that “the distance to an object in the frame is determined in two successive frames. The processor subsystem 106 may use the image capture rate (e.g., 30 fps) to determine the amount of time that elapsed from frame-to-frame and then determine a delta distance of the object (change in distance from frame-to-frame). The delta distance over time provides a relative velocity or relative speed of the object with respect to the vehicle”, that the “relative velocity of the detected objects may be determined. The highest relative velocity is used to adjust the ratio between the detection and tracking frames”, that “the highest relative velocity (HRV) is determined (operation 612)”, that when “the HRV is not equal to zero (e.g., greater than zero), then some object is moving toward the host vehicle. The flow moves from decision block 614 to operation 616, where n is calculated… This n is the number of tracking frames to pad between successive detections. A time interval T1 is calculated using n and the number of frames per second (fps)… In operation 618, the object detection hardware is powered off for the time interval T1 to conserve power. The flow returns to operation 502 to receive additional sensor data” and that when “the HRV is zero, as determined at decision block 614, then a pre-trained model is used to predict when a new moving object is likely to appear (operation 620). The time period is referred to as T2 and represents an estimated time when moving objects may appear. For instance, when the host vehicle reaches a stop light and comes to a complete stop, the pre-trained model may indicate that the host vehicle is likely to move again in approximately three minutes based on the time of day, the intersection, the history of light changes, whether the host vehicle is turning (e.g., in a turn lane), and other factors. This time T2 is used to pause object detection and tracking and reduce power consumption (operation 622). While paused, the object detection and tracking hardware may be powered off or hibernated to save power. In contrast to the method 500 of FIG. 5, here in method 600, the flow continues by moving back to the receiving sensor data operation 602.” As shown herein above and in the abovementioned cited portions, the Examiner asserts that, for example, while a highest relative velocity (HRV) of an object with respect to the vehicle is greater than zero, the system of Rider et al. would perform one of a detection operation or a tracking operation on each of a first plurality of frames of images and that when the HRV is determined to be zero that neither a detection operation nor a tracking operation would be performed on a second plurality of frames of images. Thus, the Examiner asserts that in such an example the system of Rider et al., over the course of the first and second plurality of frames of images, the m frames of images subsequent to the ith frame of image, would perform target tracking on a number of frames of images, n, without performing the target tracking and the target detection on the remaining (m-n) frames of images at least because neither the detection operation nor the tracking operation would be performed on the second plurality of frames of images, i.e. the remaining frames of images. In addition, the Examiner asserts that the broadest reasonable interpretation of “without performing the target tracking and the target detection on the remaining (m-n) frames of images” (emphasis added) encompasses interpretations wherein one of the target tracking or the target detection can be performed on the remaining (m-n) frames of images and still meet the limitation since the target tracking and the target detection are not both performed. Thus, the Examiner asserts that the example described with respect to figure 3A of Rider et al. discloses the aforementioned disputed claim limitation at least because figure 3A of Rider et al. illustrates 8 frames of images subsequent to the initial detection frame 300 and that target tracking is performed on 6 of those 8 frames of images without target tracking and target detection being performed on the remaining 2 of those 8 frames of images. Therefore, the Examiner asserts that Rider et al. disclose the aforementioned disputed claim limitation.
On pages 14 - 15 of the remarks the Applicant’s Representative argues that Rider et al. fail to disclose and teaches away from “performing, in a case that the ith frame of image satisfies a preset triggering condition, a target detection on the ith frame of image, to acquire a position of a target in the ith frame of image”, and “the preset triggering condition comprises a time interval between a time of acquiring the ith frame of image and a time of performing a previous target detection exceeds a first preset time, and a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold”. The Applicant’s Representative argues that Rider et al. disclose that “when the host vehicle reaches the stop light and comes to a complete stop, the total pixel displacement is substantially equal to zero, i.e., being less than a preset displacement threshold” and thus Rider et al. disclose that “the object detection is paused, rather than performed when the claimed triggering condition is satisfied.” The Examiner respectfully disagrees. The Examiner asserts that Rider et al. disclose the aforementioned disputed claim limitation, see at least figure 4 - 7, page 5 paragraphs 0024 - 0025, page 6 paragraph 0031 - page 7 paragraph 0032, page 9 paragraph 0040 and page 9 paragraph 0043 - page 10 paragraph 0047 of Rider et al. wherein they disclose that “the distance to an object in the frame is determined in two successive frames. The processor subsystem 106 may use the image capture rate (e.g., 30 fps) to determine the amount of time that elapsed from frame-to-frame and then determine a delta distance of the object (change in distance from frame-to-frame). The delta distance over time provides a relative velocity or relative speed of the object with respect to the vehicle”, that the “detection and tracking frame pattern may continue if the relative velocities have not changed more than some threshold value”, that “the relative velocities of detected objects in the current frame are calculated. This may be performed by comparing distances of objects from a previous frame to the distances of the same objects in the current frame” and that when “the HRV is not equal to zero (e.g., greater than zero), then some object is moving toward the host vehicle. The flow moves from decision block 514 to operation 516, where n is calculated. This value n may be calculated using Equation 1, as described from above. This n is the number of tracking frames to pad between successive detections. A time interval T1 is calculated using n and the number of frames per second (fps). If, for example, n=5, and the capture rate is 30 fps, then the time interval T1 is (5+1)/30 =⅕ second. In operation 518, the object detection hardware is powered off for the time interval T1 to conserve power. The flow returns to operation 502 to receive additional sensor data.” As shown herein above and in the abovementioned cited portions, Rider et al. disclose that two successive frames, an ith frame of image and an (i-1)th frame of image, are used to determine relative velocity, and that if a relative velocity has not changed by more than some threshold, i.e. a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold, and a time interval exceeds a first preset time, T1 -                                 
                                    
                                        
                                            1
                                        
                                        
                                            30
                                        
                                    
                                
                             seconds, that a detection/tracking frame pattern may continue, i.e., target detection is performed on the ith frame of image. Therefore, the Examiner asserts that Rider et al. disclose the aforementioned disputed claim limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 5 - 9, 11 - 13, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al. International Publication Number WO 2019/127227 A1.

-	With regards to claim 1, Rider et al. disclose a visual search method, (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064) comprising: determining a first object in a visual search process, (Rider et al., Abstract, Figs. 1 - 2B, 4 & 7, Pg. 2 ¶ 0014 - Pg. 3 ¶ 0016, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0027, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0043 - 0044, Pg. 13 ¶ 0058 - 0059) wherein a power consumption of the first object in the visual search process is greater than a power consumption of a second object in the visual search process, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - 0031, Pg. 8 ¶ 0038, Pg. 13 ¶ 0058) and the first object comprises at least one of a program and an algorithm, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064 and 0068) the second object comprises at least one of a program and an algorithm; (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0064 - 0065 and 0068) and performing a visual search through an optimized object of the first object; (Rider et al., Abstract, Figs. 3A - 7, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the first object comprises a tracking algorithm, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 13 ¶ 0058 - 0059, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063) and the optimized object comprises an optimized tracking algorithm obtained by optimizing a scheduling of the tracking algorithm; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) and wherein performing the visual search through the optimized object of the first object comprises acquiring an ith frame of image, wherein i is a positive integer, (Rider et al., Figs. 2A - 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) performing a target detection on the ith frame of image, to acquire a position of a target in the ith frame of image, (Rider et al., Abstract, Figs. 2A - 6, Pg. 2 ¶ 0015, Pg. 5 ¶ 0024, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0031, Pg. 7 ¶ 0034 - Pg. 8 ¶ 0035, Pg. 9 ¶ 0040, Pg. 13 ¶ 0058 - 0059 and 0062, Pg. 14 ¶ 0065 - 0066 [“a detection method may be used to detect objects in an image frame. Then a tracking method may be used to track the position of the detected objects in the frame”]) and performing a target tracking with the optimized tracking algorithm; (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the optimized tracking algorithm is configured to perform, based on the position of the target in the ith frame of image, the target tracking on n frames of images from m frames of images subsequent to the ith frame of image without performing the target tracking and the target detection on the remaining (m-n) frames of images from the m frames of images, wherein m and n are both positive integers, and n is less than m. (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024 - 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0054 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames to adjust/optimize the interval between detection, tracking, operations and that, depending on a determined highest relative velocity, one of either target tracking, target detection or nothing is performed from m frames of images subsequent to an ith frame of image.]) 

-	With regards to claim 2, Rider et al. disclose the method according to claim 1, wherein: the optimized object comprises an object obtained by optimizing a content of the at least one of the program and the algorithm of the first object; (Rider et al., Pg. 5 ¶ 0026) or the optimized object comprises an object obtained by optimizing a scheduling of the at least one of the program and the algorithm of the first object; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) or the optimized object comprises an object obtained by optimizing a content of the at least one of the program and the algorithm of the first object (Rider et al., Pg. 5 ¶ 0026) and optimizing a scheduling of the at least one of the program and the algorithm of the first object. (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) 

-	With regards to claim 3, Rider et al. disclose the method according to claim 2, wherein the optimizing the scheduling of the at least one of the program and the algorithm of the first object comprises: reducing a scheduling frequency of at least one of the program and the algorithm of the first object. (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) 

-	With regards to claim 5, Rider et al. disclose the method according to claim 1, wherein the optimized object comprises the optimized tracking algorithm obtained by optimizing the scheduling of the tracking algorithm based on a total pixel displacement of the ith frame of image and N prior frames of image, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames, a total pixel displacement, to adjust/optimize the scheduling of detection and tracking operations.]) wherein the N prior frames of image are N frames of image acquired before an acquiring time of the ith frame of image, and wherein N is a positive integer. (Rider et al., Figs. 2A - 4 & 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035, Pg. 9 ¶ 0040 and 0042, Pg. 11 ¶ 0053, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063, Pg. 14 ¶ 0065 - 0066)

-	With regards to claim 6, Rider et al. disclose the method according to claim 5, wherein: in a case that the total pixel displacement is less than a first preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a first part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0048, Pg. 12 ¶ 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement value then the system of Rider et al. will calculate a low number of tracking frames to be used following a detection frame, i.e. the tracking operations will be carried out less frequently on a small number of frames of image.]) 
or 
in a case that the total pixel displacement is greater than or equal to the first preset displacement and less than a second preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a second part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067)
or 
in a case that the total pixel displacement is greater than or equal to the second preset displacement and less than a third preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a third part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) 
or 
in a case that the total pixel displacement is greater than or equal to the third preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a fourth part of the frames of image subsequent to the it frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image. For example, when the difference in position of objects between frames, the total pixel displacement, is greater than a third preset displacement value then the system of Rider et al. will calculate a larger number of tracking frames to be used following a detection frame, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image.]) 
wherein the first preset displacement, the second preset displacement, the third preset displacement and a fourth preset displacement increase in turn, (Rider et al., Figs. 4 - 7, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040, Pg. 10 ¶ 0046 - 0048, Pg. 12 ¶ 0055 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement value then the system of Rider et al. will calculate a low number of tracking frames to be used following a detection frame, i.e. the tracking operations will be carried out less frequently on a small number of frames of image.]) and frame numbers of the first part of the frames of image, the second part of the frames of image, the third part of the frames of image and the fourth part of the frames of image increase in turn. (Rider et al., Figs. 3A, 3B, 5 & 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 8 ¶ 0036, Pg. 8 ¶ 0038 - 0039, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image.]) 

-	With regards to claim 7, Rider et al. disclose a visual search device, (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 8, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064, Pg. 14 ¶ 0069 - Pg. 17 ¶ 0076) comprising: at least one processor; (Rider et al., Abstract, Figs. 1 & 8, Pg. 5 ¶ 0024 and 0026, Pg. 14 ¶ 0069 - Pg. 17 ¶ 0077) and a memory connected to and capable of communicating with the at least one processor; (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073, Pg. 17 ¶ 0076 - Pg. 18 ¶ 0079) wherein the memory stores an instruction executable by the at least one processor, (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073, Pg. 17 ¶ 0076 - Pg. 18 ¶ 0079) and wherein the instruction is executed by the at least one processor to enable the at least one processor (Rider et al., Fig. 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) to: determine a first object in a visual search process, (Rider et al., Abstract, Figs. 1 - 2B, 4 & 7, Pg. 2 ¶ 0014 - Pg. 3 ¶ 0016, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0027, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0043 - 0044, Pg. 13 ¶ 0058 - 0059) wherein a power consumption of the first object in the visual search process is greater than a power consumption of a second object in the visual search process, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - 0031, Pg. 8 ¶ 0038, Pg. 13 ¶ 0058) and the first object comprises at least one of a program and an algorithm, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064 and 0068) the second object comprises at least one of a program and an algorithm; (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0064 - 0065 and 0068) and perform a visual search through an optimized object of the first object; (Rider et al., Abstract, Figs. 3A - 7, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the first object comprises a tracking algorithm, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 13 ¶ 0058 - 0059, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063) and the optimized object comprises an optimized tracking algorithm obtained by optimizing a scheduling of the tracking algorithm; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) and wherein performing the visual search through the optimized object of the first object comprises acquiring an ith frame of image, wherein i is a positive integer, (Rider et al., Figs. 2A - 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) performing, in a case that the ith frame of image satisfies a preset triggering condition, (Rider et al., Figs. 4 - 7, Pg. 5 ¶ 0024 - 0025, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0032, Pg. 9 ¶ 0040, Pg. 9 ¶ 0043 - Pg. 10 ¶ 0047 [Rider et al. disclose that two successive frames, an ith frame of image and an (i-1)th frame of image, are used to determine relative velocity, and that if a relative velocity has not changed by more than some threshold, i.e. a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold, and a time interval exceeds a first preset time, T1 -                         
                            
                                
                                    1
                                
                                
                                    30
                                
                            
                        
                     seconds, that a detection/tracking frame pattern may continue, i.e., target detection is performed on the ith frame of image.]) a target detection on the ith frame of image, to acquire a position of a target in the ith frame of image, (Rider et al., Abstract, Figs. 2A - 6, Pg. 2 ¶ 0015, Pg. 5 ¶ 0024, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0031, Pg. 7 ¶ 0034 - Pg. 8 ¶ 0035, Pg. 9 ¶ 0040, Pg. 13 ¶ 0058 - 0059 and 0062, Pg. 14 ¶ 0065 - 0066 [“a detection method may be used to detect objects in an image frame. Then a tracking method may be used to track the position of the detected objects in the frame”]) and performing a target tracking with the optimized tracking algorithm; (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the optimized tracking algorithm is configured to perform, based on the position of the target in the ith frame of image, the target tracking on n frames of images from m frames of images subsequent to the ith frame of image without performing the target tracking and the target detection on the remaining (m-n) frames of images from the m frames of images, wherein m and n are both positive integers, and n is less than m; (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024 - 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0054 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames to adjust/optimize the interval between detection, tracking, operations and that, depending on a determined highest relative velocity, one of either target tracking, target detection or nothing is performed from m frames of images subsequent to an ith frame of image.]) wherein the preset triggering condition comprises a time interval between a time of acquiring the ith frame of image and a time of performing a previous target detection exceeds a first preset time, (Rider et al., Figs. 4 - 7, Pg. 5 ¶ 0024 - 0025, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0032, Pg. 9 ¶ 0040, Pg. 9 ¶ 0043 - Pg. 10 ¶ 0047 [Rider et al. disclose that two successive frames, an ith frame of image and an (i-1)th frame of image, are used to determine relative velocity, and that if a relative velocity has not changed by more than some threshold, i.e. a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold, and a time interval exceeds a first preset time, T1 -                         
                            
                                
                                    1
                                
                                
                                    30
                                
                            
                        
                     seconds, that a detection/tracking frame pattern may continue, i.e., target detection is performed on the ith frame of image.]) and a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold. (Rider et al., Figs. 4 - 7, Pg. 5 ¶ 0024 - 0025, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0032, Pg. 9 ¶ 0040, Pg. 9 ¶ 0043 - Pg. 10 ¶ 0047 [Rider et al. disclose that two successive frames, an ith frame of image and an (i-1)th frame of image, are used to determine relative velocity, and that if a relative velocity has not changed by more than some threshold, i.e. a total pixel displacement between the ith frame of image and an (i-1)th frame of image is less than a preset displacement threshold, and a time interval exceeds a first preset time, T1 -                         
                            
                                
                                    1
                                
                                
                                    30
                                
                            
                        
                     seconds, that a detection/tracking frame pattern may continue, i.e., target detection is performed on the ith frame of image.]) 

-	With regards to claim 8, Rider et al. disclose the device according to claim 7, wherein: the optimized object comprises an object obtained by optimizing a content of the at least one of the program and the algorithm of the first object; (Rider et al., Pg. 5 ¶ 0026) or  the optimized object comprises an object obtained by optimizing a scheduling of the at least one of the program and the algorithm of the first object; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) or the optimized object comprises an object obtained by optimizing a content of the at least one of the program and the algorithm of the first object (Rider et al., Pg. 5 ¶ 0026) and optimizing a scheduling of the at least one of the program and the algorithm of the first object. (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068)

-	With regards to claim 9, Rider et al. disclose the device according to claim 8, wherein the optimizing the scheduling of the at least one of the program and the algorithm of the first object comprises: reducing a scheduling frequency of at least one of the program and the algorithm of the first object. (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) 

-	With regards to claim 11, Rider et al. disclose the device according to claim 7, wherein the optimized object comprises the optimized tracking algorithm obtained by optimizing the scheduling of the tracking algorithm based on a total pixel displacement of the ith frame of image and N prior frames of image, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames, a total pixel displacement, to adjust/optimize the scheduling of detection and tracking operations.]) wherein the N prior frames of image are N frames of image acquired before an acquiring time of the ith frame of image, and wherein N is a positive integer. (Rider et al., Figs. 2A - 4 & 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035, Pg. 9 ¶ 0040 and 0042, Pg. 11 ¶ 0053, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063, Pg. 14 ¶ 0065 - 0066) 

-	With regards to claim 12, Rider et al. disclose the device according to claim 11, wherein: in a case that the total pixel displacement is less than a first preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a first part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0048, Pg. 12 ¶ 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement value then the system of Rider et al. will calculate a low number of tracking frames to be used following a detection frame, i.e. the tracking operations will be carried out less frequently on a small number of frames of image.]) 
or 
in a case that the total pixel displacement is greater than or equal to the first preset displacement and less than a second preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a second part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067)
or 
in a case that the total pixel displacement is greater than or equal to the second preset displacement and less than a third preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a third part of the frames of image subsequent to the ith frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) 
or 
in a case that the total pixel displacement is greater than or equal to the third preset displacement, the optimized tracking algorithm is configured to perform the target tracking on a fourth part of the frames of image subsequent to the it frame of image based on the position of the target in the ith frame of image; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image. For example, when the difference in position of objects between frames, the total pixel displacement, is greater than a third preset displacement value then the system of Rider et al. will calculate a larger number of tracking frames to be used following a detection frame, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image.]) 
wherein the first preset displacement, the second preset displacement, the third preset displacement and a fourth preset displacement increase in turn, (Rider et al., Figs. 4 - 7, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040, Pg. 10 ¶ 0046 - 0048, Pg. 12 ¶ 0055 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement value then the system of Rider et al. will calculate a low number of tracking frames to be used following a detection frame, i.e. the tracking operations will be carried out less frequently on a small number of frames of image.]) and frame numbers of the first part of the frames of image, the second part of the frames of image, the third part of the frames of image and the fourth part of the frames of image increase in turn. (Rider et al., Figs. 3A, 3B, 5 & 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 8 ¶ 0036, Pg. 8 ¶ 0038 - 0039, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068 [The Examiner asserts that, according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames used following a detection frame increases, i.e. the tracking operations will be carried out more frequently on a larger number of frames of image.]) 

-	With regards to claim 13, Rider et al. disclose a non-transitory computer-readable storage medium storing a computer instruction, (Rider et al., Figs. 1 & 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) wherein the computer instruction is configured to enable a computer to perform (Rider et al., Figs. 1 & 8, Pg. 14 ¶ 0069 - Pg. 15 ¶ 0071, Pg. 16 ¶ 0073 - Pg. 18 ¶ 0079) the visual search method (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064) according to claim 1. ([See analysis of Claim 1 provided herein above.]) 

-	With regards to claim 22, Rider et al. disclose the device according to claim 11, wherein the optimized tracking algorithm is obtained by: selecting, based on the total pixel displacement, a tracking frequency coefficient from a tracking frequency coefficient set comprising at least four frequency coefficients; (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“The value for n obtained from Equation 2 will be the number of tracking frames set for the current situation in order to get the best object detection and tracking performance using the minimum hardware resources. The value of n cannot go below zero” and “The range of n is from zero to some maximum”]) determining, based on the tracking frequency coefficient and a present frequency for acquiring frames of image, a first tracking frequency on which the target tracking is performed; (Rider et al., Abstract, Figs. 3A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“Based on this highest speed, a sampling rate (tracking rate, detection rate, etc.) may be adjusted to ensure that the object tracking and detection is fast enough to accommodate the fastest moving object” and “[f] is the input video stream capture rate, measure in frames per second (fps); and n is the number of tracking frames used following a detection frame”]) and optimizing the tracking algorithm with the first tracking frequency to obtained the optimized tracking algorithm. (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068) 

-	With regards to claim 24, Rider et al. disclose the visual search method according to claim 5, wherein the optimized tracking algorithm is obtained by: selecting, based on the total pixel displacement, a tracking frequency coefficient from a tracking frequency coefficient set comprising at least four frequency coefficients; (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“The value for n obtained from Equation 2 will be the number of tracking frames set for the current situation in order to get the best object detection and tracking performance using the minimum hardware resources. The value of n cannot go below zero” and “The range of n is from zero to some maximum”]) determining, based on the tracking frequency coefficient and a present frequency for acquiring frames of image, a first tracking frequency on which the target tracking is performed; (Rider et al., Abstract, Figs. 3A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“Based on this highest speed, a sampling rate (tracking rate, detection rate, etc.) may be adjusted to ensure that the object tracking and detection is fast enough to accommodate the fastest moving object” and “[f] is the input video stream capture rate, measure in frames per second (fps); and n is the number of tracking frames used following a detection frame”]) and optimizing the tracking algorithm with the first tracking frequency to obtained the optimized tracking algorithm. (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. International Publication Number WO 2019/127227 A1 in view of Yuan et al. U.S. Publication No. 2021/0201501 A1.

-	With regards to claim 16, Rider et al. disclose a visual search method, (Rider et al., Abstract, Figs. 1, 3A, 3B & 5 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024 and 0026, Pg. 6 ¶ 0031 - Pg. 7 ¶ 0033, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064) comprising: determining a first object in a visual search process, (Rider et al., Abstract, Figs. 1 - 2B, 4 & 7, Pg. 2 ¶ 0014 - Pg. 3 ¶ 0016, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0027, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0043 - 0044, Pg. 13 ¶ 0058 - 0059) wherein a power consumption of the first object in the visual search process is greater than a power consumption of a second object in the visual search process, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - 0031, Pg. 8 ¶ 0038, Pg. 13 ¶ 0058) and the first object comprises at least one of a program and an algorithm, (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0063 - 0064 and 0068) the second object comprises at least one of a program and an algorithm; (Rider et al., Abstract, Pg. 2 ¶ 0015, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - 0031, Pg. 13 ¶ 0058 - 0059, Pg. 14 ¶ 0064 - 0065 and 0068) and performing a visual search through an optimized object of the first object; (Rider et al., Abstract, Figs. 3A - 7, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) wherein the first object comprises a first deep learning model for the visual search process, (Rider et al., Figs. 1 & 7, Pg. 5 ¶ 0026, Pg. 13 ¶ 0058 - 0060 [“object recognition circuitry 108 may use deep learning methods to detect and recognize objects”]) and wherein a calculating speed of the optimized object is greater than a calculating speed of the first object. (Rider et al., Abstract, Figs. 3A, 3B, 5 & 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038 - 0039, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0064 and 0067 - 0068) Rider et al. fail to disclose explicitly wherein the optimized object of the first object comprises a second deep learning model obtained by performing a network structure clipping or a knowledge distillation optimization on the first deep learning model, wherein a number of model parameters in the second deep learning model is less than a number of model parameters in the first deep learning model, so that a calculating speed of the optimized object is greater than a calculating speed of the first object. Pertaining to analogous art, Yuan et al. disclose a visual search method, (Yuan et al., Abstract, Figs. 1, 2 & 4, Pg. 1 ¶ 0003 - 0005 and 0008 - 0012, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0052 and 0056, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074, Pg. 6 ¶ 0081 - 0083) comprising: determining a first object in a visual search process, (Yuan et al., Abstract, Figs. 1 & 2, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0052 and 0056, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074, Pg. 6 ¶ 0081 - 0083) and performing a visual search through an optimized object of the first object; (Yuan et al., Abstract, Figs. 1 & 2, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0052 and 0056, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074, Pg. 6 ¶ 0081 - 0083) wherein the first object comprises a first deep learning model for the visual search process, (Yuan et al., Abstract, Figs. 1 & 2, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0052 and 0056, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074, Pg. 6 ¶ 0081 - 0083) and the optimized object of the first object comprises a second deep learning model obtained by performing a network structure clipping or a knowledge distillation optimization on the first deep learning model, (Yuan et al., Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074) wherein a number of model parameters in the second deep learning model is less than a number of model parameters in the first deep learning model, (Yuan et al., Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074) so that a calculating speed of the optimized object is greater than a calculating speed of the first object. (Yuan et al., Pg. 3 ¶ 0050 - 0052 and 0056, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0074) Rider et al. and Yuan et al. are combinable because they are both directed towards optimizing image processing systems that perform object detection and recognition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rider et al. with the teachings of Yuan et al. This modification would have been prompted in order to enhance the base device of Rider et al. with the well-known and applicable technique Yuan et al. applied to a similar device. Performing a network structure clipping or a knowledge distillation optimization on the first deep learning model to obtain a second deep learning model to be utilized in an optimized first object, as taught by Yuan et al., would enhance the base device of Rider et al. by reducing the computational cost and size of its deep learning model so as to further improve its overall efficiency, speed and performance as well as reduce its amount of hardware resource consumption thereby helping to ensure that it will operate at the speeds necessary to be able to be reliably utilized in advanced driver assistance systems. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a network structure clipping or a knowledge distillation optimization process would be performed on the first deep learning model of the base device of Rider et al. so as to further improve the overall efficiency, speed and performance of the base device of Rider et al. in order to help ensure that it will operate at the speeds necessary to be able to be reliably utilized and depended on in advanced driver assistance systems. Therefore, it would have been obvious to combine Rider et al. with Yuan et al. to obtain the invention as specified in claim 16. 

-	With regards to claim 17, Rider et al. in view of Yuan et al. disclose the visual search method according to claim 16, wherein the first object further comprises a tracking algorithm, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 5 ¶ 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 13 ¶ 0058 - 0059, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0063) and the optimized object further comprises an optimized tracking algorithm obtained by optimizing a scheduling of the tracking algorithm; (Rider et al., Abstract, Figs. 3A - 6, Pg. 3 ¶ 0016 - 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - 0048, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) and wherein performing the visual search through the optimized object of the first object comprises: acquiring an ith frame of image, wherein i is a positive integer; (Rider et al., Figs. 2A - 6, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 4 ¶ 0020, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) performing a target detection on the ith frame of image, to acquire a position of a target in the ith frame of image; (Rider et al., Abstract, Figs. 2A - 6, Pg. 2 ¶ 0015, Pg. 5 ¶ 0024, Pg. 5 ¶ 0026 - Pg. 6 ¶ 0031, Pg. 7 ¶ 0034 - Pg. 8 ¶ 0035, Pg. 9 ¶ 0040, Pg. 13 ¶ 0058 - 0059 and 0062, Pg. 14 ¶ 0065 - 0066 [“a detection method may be used to detect objects in an image frame. Then a tracking method may be used to track the position of the detected objects in the frame”]) and performing a target tracking with the optimized tracking algorithm, (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0018, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0038, Pg. 9 ¶ 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 14 ¶ 0063 - 0068) comprising: performing, based on the position of the target in the ith frame of image, the target tracking on n frames of images from m frames of images subsequent to the ith frame of image without performing the target tracking and the target detection on the remaining (m-n) frames of images from the m frames of images, wherein m and n are both positive integers, and n is less than m. (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024 - 0026, Pg. 6 ¶ 0030 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0054 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames to adjust/optimize the interval between detection, tracking, operations and that, depending on a determined highest relative velocity, one of either target tracking, target detection or nothing is performed from m frames of images subsequent to an ith frame of image.]) 

-	With regards to claim 18, Rider et al. in view of Yuan et al. disclose the visual search method according to claim 17, wherein the optimized tracking algorithm is obtained by: determining, based on a pixel displacement between the ith frame of image and each of N frames of image prior to the ith frame of image, a total pixel displacement; (Rider et al., Abstract, Figs. 2A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 7 ¶ 0033, Pg. 8 ¶ 0035 - 0038, Pg. 9 ¶ 0040 and 0042, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [Rider et al. disclose using the difference in position of the target object between frames, a total pixel displacement, to adjust/optimize the scheduling of detection and tracking operations.]) selecting, based on the total pixel displacement, a tracking frequency coefficient from a tracking frequency coefficient set comprising a plurality of frequency coefficients; (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“The value for n obtained from Equation 2 will be the number of tracking frames set for the current situation in order to get the best object detection and tracking performance using the minimum hardware resources. The value of n cannot go below zero” and “The range of n is from zero to some maximum”]) determining, based on the tracking frequency coefficient and a present frequency for acquiring frames of image, a first tracking frequency on which the target tracking is performed; (Rider et al., Abstract, Figs. 3A - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“Based on this highest speed, a sampling rate (tracking rate, detection rate, etc.) may be adjusted to ensure that the object tracking and detection is fast enough to accommodate the fastest moving object” and “[f] is the input video stream capture rate, measure in frames per second (fps); and n is the number of tracking frames used following a detection frame”]) and optimizing the tracking algorithm with the first tracking frequency to obtained the optimized tracking algorithm. (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068) 

-	With regards to claim 19, Rider et al. in view of Yuan et al. disclose the visual search method according to claim 18, wherein the tracking frequency coefficient set comprises a first frequency coefficient, a second frequency coefficient which is greater than the first frequency coefficient, a third frequency coefficient which is greater than the second frequency coefficient, and a fourth frequency coefficient which is greater than the third frequency coefficient, (Rider et al., Abstract, Figs. 4 - 7, Pg. 2 ¶ 0015 - Pg. 3 ¶ 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0028 - Pg. 7 ¶ 0032, Pg. 8 ¶ 0035 - Pg. 9 ¶ 0040, Pg. 10 ¶ 0047 - Pg. 11 ¶ 0049, Pg. 12 ¶ 0056 - 0057, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0068 [“The value for n obtained from Equation 2 will be the number of tracking frames set for the current situation in order to get the best object detection and tracking performance using the minimum hardware resources. The value of n cannot go below zero” and “The range of n is from zero to some maximum”]) and the selecting, based on the total pixel displacement, the tracking frequency coefficient from the tracking frequency coefficient set comprising: in a case that the total pixel displacement is less than a first preset displacement, selecting the first frequency coefficient as the tracking frequency coefficient; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067 [Rider et al. disclose that a value of n, the number of tracking frames used following a detection frame, corresponding to the tracking frequency coefficient, is confined to a range between zero and some maximum value and that according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames, n, used following a detection frame increases, i.e. the value of n selected out of the possible values for n increases. For example, when the difference in position of objects between frames, the total pixel displacement, is less than a first preset displacement then the system of Rider et al. selects a value for n that is lower than a value that would have been selected if the difference in position of objects between frames, the total pixel displacement, was greater than the first preset displacement.]) in a case that the total pixel displacement is greater than or equal to the first preset displacement and less than a second preset displacement, selecting the second frequency coefficient as the tracking frequency coefficient; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) in a case that the total pixel displacement is greater than or equal to the second preset displacement and less than a third preset displacement, selecting the third frequency coefficient as the tracking frequency coefficient; (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067) and in a case that the total pixel displacement is greater than or equal to the third preset displacement, selecting the fourth frequency coefficient as the tracking frequency coefficient. (Rider et al., Figs. 2A - 6, Pg. 3 ¶ 0016 - 0017, Pg. 5 ¶ 0024, Pg. 6 ¶ 0027 - Pg. 8 ¶ 0038, Pg. 9 ¶ 0040 and 0042, Pg. 13 ¶ 0062 - Pg. 14 ¶ 0067 [Rider et al. disclose that a value of n, the number of tracking frames used following a detection frame, corresponding to the tracking frequency coefficient, is confined to a range between zero and some maximum value and that according to equation 2 of Rider et al., as the total pixel displacement between frames increases the number of tracking frames, n, used following a detection frame increases, i.e. the value of n selected out of the possible values for n increases. For example, when the difference in position of objects between frames, the total pixel displacement, is greater than a third preset displacement value then the system of Rider et al. selects a values for n that is larger than a value that would have been selected if the difference in position of objects between frames, the total pixel displacement, was less than the third preset displacement.]) 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Li et al. U.S. Publication No. 2021/0124881 A1; which is directed towards a neural network model compression method, wherein a deep learning based neural network for image classification is compressed so as to improve its overall calculation speed. 
b.	Tartaglione et al. U.S. Publication No. 2022/0284298 A1; which is directed towards a method and apparatus for pruning neural networks, wherein less sensitive parameters of a neural network are pruned so as to reduce the size of the neural network and speedup its overall execution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667